Citation Nr: 1760887	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

The Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to December 1972, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

The Veteran passed away in August 2002.  The Appellant is his surviving spouse.  The Appellant and the Veteran had a common law marriage in accordance with the laws of the state of Texas.  Although they were separated at the time of his death, they were never legally divorced.  Furthermore, the Appellant was awarded death pension benefits in January 2011.  See January 2011 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota.  Subsequently, jurisdiction was transferred to the RO in Houston, Texas.  

In May 2016, the Appellant testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In July 2016, the Board issued a decision denying the Appellant's service connection claim for cause of death.  She appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an August 2017 Order, the Court, pursuant to a Joint Motion to Remand (JMR), vacated the Board's July 2016 decision and remanded the matter for further action consistent with the JMR.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Appellant if further action is required.


REMAND

As noted above, by an August 2017 Order the Court vacated the Board's July 2016 decision denying the Appellant's service connection claim for cause of death and remanded the matter for further action consistent with the JMR.  

According to the JMR, the July 2016 Board decision did not sufficiently address each of the four possible risk factors identified by the Appellant; higher than average occurrence of hepatitis infections among veterans who served in Vietnam, risky sexual behavior in service, handling of dead bodies in service, and the use of jet gun injectors for inoculations in service.  See May 2016 Board Hearing Transcript at 7; December 2015 Statement of Accredited Representative in Appealed Case; Hepatitis Guide: Causes, Symptoms and Treatment Options, http://www.drugs.com/health-guide/hepatitis.html (last visited Jan. 30, 2013); Hepatitis B: Stigma on Hepatitis B Carriers, http://thephillippines.ph/lifestyle/
hepatitis-b/ (last visited Jan. 30, 2013); June 2011 Statement in Support of Claim. 

In furtherance of this claim, the VA obtained a VA medical opinion in January 2014.  See January 2014 Hepatitis, Cirrhosis and Other Liver Conditions VA Examination Report.  In rendering a negative nexus opinion, the VA examiner explained in detail the risk factors associated with hepatitis referring to the websites for the Center for Disease Control and Prevention and the National Institutes for Health.  However, the VA examiner did not address the Appellant's lay contentions above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  As such, the January 2014 Hepatitis, Cirrhosis and Other Liver Conditions VA Examination Report is inadequate to adjudicate this claim.
Therefore, the Board finds a remand is necessary in order to obtain another VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the January 2014 VA examiner for an addendum opinion regarding his hepatitis B and hepatitis C.  If the January 2014 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) that his hepatitis B and/or hepatitis C was caused by or otherwise related to his active duty service and explain why.

a. In rendering an opinion, the examiner is asked to discuss the Appellant's lay contentions the Veteran contracted hepatitis B and/or hepatitis C as a result of:

i. Risky sexual behavior in service as evidenced by his diagnoses of acute urethritis due to gonococcus in service in July, September and November 1972, as well as syphilis in September 1972; 

ii. Handling dead bodies while on temporary assignment in the Republic of Vietnam; and

iii. Being subjected to the use of jet gun injectors for inoculations in service.

b. In rendering an opinion, the examiner is asked to discuss the contention in the December 2015 Statement of Accredited Representative in an Appealed Case that veterans were infected with hepatitis C at a greater rate than the general population; in particular, among the total number of persons who reported being infected with hepatitis C, 62.7 percent served during the Vietnam Era.

c. In rendering an opinion, the examiner is asked to discuss the online articles submitted by the Appellant entitled Hepatitis Guide: Causes, Symptoms and Treatment Options and Hepatitis B: Stigma on Hepatitis B Carriers.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




